Citation Nr: 0933172	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  08-17 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1952 to February 1954.  The Veteran is the 
recipient of the Combat Infantryman Badge.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a November 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri which denied the Veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed bilateral hearing loss and his military 
service.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed tinnitus and his military service.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active military service and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
military service.                38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus, which he contends is related to noise 
exposure in service.  Because the two issues on appeal 
involve the application of identical law to virtually 
identical facts, for the sake of economy the Board will 
address them together.

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009).  The 
VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated March 24, 2007, including evidence of "a relationship 
between your disability and an injury, disease, or event in 
military service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
March 2007 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised in the letter that VA would assist him with 
obtaining relevant records from any Federal agency, including 
records from the military and VA Medical Centers.  The 
Veteran was also advised in the letter that a VA examination 
would be provided if necessary to decide his claims.  With 
respect to private treatment records, the March 2007 letter 
informed the Veteran that VA would make reasonable efforts to 
obtain non-Federal evidence.  Included with the letter were 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, and the Veteran was asked to complete 
this release so that VA could obtain private treatment 
records on his behalf.

The March 2007 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the March 2007 letter, page 2.  However, the Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
[which apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008], among other things, 
removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claims.  See 38 C.F.R. § 3.159(b)(1).  

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the Veteran's 
claims.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  
In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in the above-referenced March 2007 VCAA letter from the 
RO.  In any event, because the Veteran's claims are being 
denied, elements (4) and (5) are moot.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the Veteran's service treatment records, VA 
and private treatment records, and three lay statements have 
been associated with the claims folder.  

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with a VA 
examination in October 2007.  Despite the Veteran's 
contentions to the contrary [see the Veteran's June 2008 VA 
Form 9], the report of this examination reflects that the 
examiner reviewed the Veteran's past service and medical 
history, recorded his current complaints, conducted an 
appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The examiner specifically acknowledged 
the Veteran's combat experience and duties as a machine 
gunner, finding that the Veteran had "credible military 
noise exposure."  The Board therefore concludes that the 
examination is adequate for rating purposes.  See 38 C.F.R. § 
4.2 (2008).  

It appears from the record that some of the Veteran's service 
treatment records are missing or damaged.  The Board is 
cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), 
wherein the Court elaborated on the VA's responsibility to 
obtain a Veteran's service treatment records.  The Board 
finds, however, that no useful purpose would be served in 
remanding this matter for more development.  In this case, 
the RO has attempted to locate the Veteran's service 
treatment records.  
The RO first submitted a request to the NPRC in March 2007, 
asking for the Veteran's complete medical record.  Later that 
month, the NPRC responded that the Veteran's record is 
"fire-related" and that the Veteran's original service 
treatment records have mold and could not be mailed.  [The 
Board observes that this undoubtedly refers to the July 1973 
fire at NPRC, which included water damage as well as fire 
damage to records.]  Copies were mailed in their place.  See 
the March 22, 2007 Request/Response Information Form.  There 
is no indication that any additional records still exist.  

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].  So it is in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has retained the services of a representative, and has 
declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).   

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. See Hensley, 
supra.  

Combat status

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2008).

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Analysis

Initial matter - missing service records

The Board notes that some of the Veteran's service treatment 
records may be  missing.  The Court has held that in cases 
where records once in the hands of the Government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the Veteran's claims has 
been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
Veteran.     See Russo v. Brown, 9 Vet. App. 46 (1996).

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].


Discussion

In essence, the Veteran claims that he has hearing loss and 
tinnitus which are due to exposure to loud noise during 
service.  See the Veteran's December 2007 Notice of 
Disagreement.  

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus between the first two elements.  See 
Hickson, supra.

With respect to Hickson element (1), current disability, the 
October 2007 VA examiner diagnosed the Veteran with 
"bilateral sloping mid to high freq. s/n [sensorineural] 
hearing loss."  Additionally, the examiner noted that the 
Veteran currently experiences tinnitus.  See the February 
2008 VA examiner's report.  Accordingly, the Board finds that 
Hickson element (1) is satisfied as to both issues on appeal.

With regard to Hickson element (2), in-service disease and 
injury, the Board will separately address disease and injury.

Concerning in-service disease, there is no medical evidence 
of hearing loss as defined by the VA in service, or within 
the one year presumptive period after service.  See 38 C.F.R. 
§ 3.309(a).  Nor is there evidence of ringing in the ears or 
tinnitus in service.  Indeed, the separation physical 
examination was pertinently negative as to any problem with 
the Veteran's ears.  Accordingly, in-service disease is not 
shown.  

Concerning in-service injury, the Veteran has stated he was 
exposed to loud noises during service.  More specifically, 
the Veteran asserts that he fired machine guns during combat 
operations in Korea.  See the Veteran's February 2007 
Application for Compensation, page 8.  The Board finds no 
reason to doubt the Veteran's statements, as the evidence of 
record indicates that the Veteran is a combat veteran.  
Accordingly, the combat presumptions outlined above are 
applicable in this case.  See 38 U.S.C.A. § 1154 (West 2002); 
38 C.F.R. § 3.304(d) (2008).  Hickson element (2) is 
satisfied as to both issues.    

Moving to crucial Hickson element (3), medical nexus, after a 
thorough review of the Veteran's prior medical history, 
military history, and audiological examination results, the 
October 2007 VA examiner concluded that it "is not as likely 
as not that either the hearing loss or tinnitus is related to 
the [Veteran's] military duty."  The VA examiner 
acknowledged the Veteran's "credible military noise 
exposure," but noted that the "latest research . . . does 
not support the concept of delayed onset hearing loss . . . 
."  Indeed, the Veteran reported to the examiner that his 
hearing loss began ten to twelve years earlier (i.e. decades 
after service), and that his tinnitus began even more 
recently.  The VA examiner pertinently indicated that "it is 
difficult to see a cause/effect relationship between noise 
exposure in the 1950's and onset of hearing loss in the 
1990's."  See the October 2007 VA examiner's report, page 3.  

There is no competent medical evidence to the contrary.  The 
Veteran has been accorded ample opportunity to furnish 
medical and other evidence in support of his claims; he has 
not done so.  See 38 U.S.C.A. § 5107 (West 2002) [it is a 
claimant's responsibility to support a claim of entitlement 
to VA benefits].

The Board acknowledges the statements of the A.W. [the 
Veteran's wife], H.F., and W.W., supplied by the Veteran in 
support of his claim.  Lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the witness' personal knowledge.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 
Vet. App. 465, 467-69 (1994).  In this case, the statements 
of A.W. and H.F. describe the Veteran's current hearing loss.  
The statement of W.W., who served with the Veteran during the 
Korean War, describes the acoustic trauma they both 
experienced during combat operations.  As noted above, 
Hickson elements (1) and (2) are met in that the medical 
evidence shows that the Veteran currently has bilateral 
hearing loss and tinnitus, and the official records show that 
he was exposed to loud noises in combat.  

To the extent that the Veteran, his representative, his wife, 
H.F., or W.W. contend that a medical relationship exists 
between his current hearing loss and tinnitus and service, 
their opinions are entitled to no weight of probative value. 
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statements 
offered in support of the Veteran's claims do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).

Notwithstanding his report to the VA examiner as to 
relatively recent onset of hearing problems and tinnitus, the 
Veteran appears to contend that he experienced bilateral 
hearing loss and ringing in his ears in service and 
continuously thereafter.  See the Veteran's December 2007 
Notice of Disagreement.  The Board is of course aware of the 
regulatory provision concerning continuity of symptomatology, 
set out above.  However, supporting medical evidence of 
continuity of symptomatology is required.  See Voerth v. 
West, 13 Vet. App. 117, 120-121 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  

Specifically, there is no competent medical evidence of 
hearing loss or ringing in the ears for decades after 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) [noting that it was proper to consider a claimant's 
entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) [affirming Board where it found that a claimant failed 
to account for the lengthy time period after service for 
which there was no clinical documentation of the claimed 
condition].  Indeed, as noted above, the Veteran himself 
stated to the October 2007 VA examiner that he began having 
hearing problems ten or twelve years earlier, and that they 
had been "gradual and progressive since then."  
Additionally, the Veteran reported the onset of tinnitus 
about six or seven years prior to his October 2007 VA 
examination, more than 40 years after his separation from 
service.  See the October 2007 VA examiner's report, pages 1 
and 2.  

In short, any contentions by the Veteran that he experienced 
hearing loss or tinnitus continually since service are 
outweighed by the lack of objective evidence of any such 
symptomatology for decades after service.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran].  Accordingly, service connection cannot be 
established by continuity of symptomatology.  

Hickson element (3) has not been met, and the Veteran's 
hearing loss and tinnitus claims fail on this basis alone.

Conclusion

In summary, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  Hickson element (3) is 
not met as to both issues.  Accordingly, the benefits sought 
on appeal are denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


